DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
Acknowledgment
Claim 1is amended and filed on 11/17/2020.
The amendment to claim overcome 112b in the action mailed on 10/22/2020.
The amendment to the drawing and filed on 11/17/2020 overcome the drawings objection in the action mailed on 10/22/2020.
Allowable Subject Matter
Claims 1, 3-29 are allowed.
As to claim 1, a method for limiting a dissipation of a neurotoxin from an injection site, the method comprising: applying at least one electrode producing a repellant electric field to a skin surface around the injection site, wherein said repellant electric field comprises a negative charge if an isoelectric point of the neurotoxin is greater than pH 7.4, and wherein said repellant electric field comprises a positive charge if the isoelectric point of the neurotoxin is less than pH 7.4; and applying at least another electrode producing an attractive electric field to the skin 
 In particular, Hannaman et al. (WO 2017172838A1) (“Hannaman”) is the closest prior art of record. Even though Hannaman discloses a method for limiting a dissipation of a neurotoxin from an injection site, the method comprising: applying at least one electrode producing a repellant electric field to a skin surface around the injection site, Hannaman fails to disclose wherein said repellant electric field comprises a negative charge if an isoelectric point of the neurotoxin is greater than pH 7.4, and wherein said repellant electric field comprises a positive charge if the isoelectric point of the neurotoxin is less than pH 7.4; and applying at least another electrode producing an attractive electric field to the skin surface at the injection site, wherein said at least another electrode does not penetrate the skin, thereby producing the attractive field across the intact skin surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783